Name: 2008/79/EC,Euratom: Council Decision of 20 December 2007 amending the Protocol on the Statute of the Court of Justice
 Type: Decision
 Subject Matter: executive power and public service;  justice;  EU institutions and European civil service
 Date Published: 2008-01-29; 2008-06-04

 29.1.2008 EN Official Journal of the European Union L 24/42 COUNCIL DECISION of 20 December 2007 amending the Protocol on the Statute of the Court of Justice (2008/79/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 245 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 160 thereof, Having regard to the request of the Court of Justice of 11 July 2007, Having regard to the opinion of the Commission of 20 November 2007, Having regard to the opinion of the European Parliament of 29 November 2007, Whereas: Provision should be made to allow derogations from certain provisions of the Protocol on the Statute of the Court of Justice with regard to the procedure governing urgent references for a preliminary ruling concerning the area of freedom, security and justice, and it is appropriate, for the sake of good order, that the provision authorising such derogations should also refer to the expedited and accelerated procedures laid down in the Rules of Procedure of the Court of Justice, HAS DECIDED AS FOLLOWS: Article 1 The following Article shall be inserted after Article 23 of the Protocol on the Statute of the Court of Justice: Article 23a The Rules of Procedure may provide for an expedited or accelerated procedure and, for references for a preliminary ruling relating to the area of freedom, security and justice, an urgent procedure. Those procedures may provide, in respect of the submission of statements of case or written observations, for a shorter period than that provided for by Article 23, and, in derogation from the fourth paragraph of Article 20, for the case to be determined without a submission from the Advocate General. In addition, the urgent procedure may provide for restriction of the parties and other interested persons mentioned in Article 23, authorised to submit statements of case or written observations and, in cases of extreme urgency, for the written stage of the procedure to be omitted. Article 2 This Decision shall enter into force on the first day of the second month following its publication in the Official Journal of the European Union. Done at Brussels, 20 December 2007. For the Council The President F. NUNES CORREIA